                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 PETER BYORTH and ANN                              CV 17-153-BLG-TJC
 McKEAN, on behalf of themselves and
 all those similarly situated,
                                                   ORDER DENYING
                     Plaintiffs,                   PLAINTIFFS’ UNOPPOSED
                                                   MOTION TO SEAL
 vs.

 USAA CASUALTY INSURANCE
 COMPANY and JOHN DOES I-X,

                     Defendant.

       Plaintiffs have filed their third Unopposed Motion to Seal. (Doc. 76.)

Plaintiffs prior motions were accompanied by a redacted version of the document

to be sealed in compliance with L.R. 5.1(d). However, Plaintiffs’ instant motion

fails to comply with L.R. 5.1(d)’s provisions. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion is DENIED without

prejudice. Plaintiffs may refile their motion in compliance with L.R. 5.1(d)(3) by

(1) stating why it is not feasible to file a redacted version of the document in the

///

///

///

///
public record, or (2) filing a redacted version of the document in the public record.

      IT IS ORDERED.

      DATED this 8th day of February, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
